DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the first sentence is merely a restatement of the title. The first sentence should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-14, 16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. European Patent Publication No. EP 2071871 B1.
Regarding claims 1 and 12, Wu discloses a micro-electro-mechanical system (MEMS) microphone (100-MEMS device, microphone, Fig. 1, paragraph 0003 last sentence and paragraph 0016 first sentence), comprising: a substrate (50-substrate); a backplate (70-back-plate), disposed on a side of the substrate; a diaphragm (10-sensing membrane), movably disposed between the substrate and the backplate; and a plurality of slots (13-stress relieving structure, Fig. 2A and paragraph 0019, first three sentences) formed in an annular area of the diaphragm  (Fig. 2A) and spaced apart from each other and arranged in concentric circles (Fig. 2A), wherein the slots (13a, 13b-perforations) have a non-constant width (paragraph 0021, “each first elastic element 131 and second elastic element 132 is an S-shaped structure and the elastic ring 130 is a wave-like structure for example. The sensing membrane 10 can effectively redistribute and release the membrane residual stress through the physical deformation of the stress releasing structure 13”. The S-shaped structure causes the slots between them to have a non-constant width) to relieve the residual stress on the diaphragm (Fig. 2A, paragraph 0019 fourth and fifth sentences).  
             Regarding claims 2 and 13, Wu further discloses at least one of the slots forms a main body and two end portions extending from the main body toward the outside or the inside of the diaphragm (Fig. 2A. each S-shaped inner slot comprises a main body with each end of the slot extending toward the outside border of the membrane/diaphragm).
             Regarding claims 3 and 14, Wu further discloses the slots include a plurality of outer slots (13b-perforations) and a plurality of inner slots (13a-perforations) arranged in concentric circles (Fig. 2A), and the outer slots respectively form a main body and two end portions extending from the main body toward the outside or the inside of the diaphragm (Fig. 2A, each S-shaped outer slot comprises a main body with each end of the slot extending toward the inside of the membrane/diaphragm).
             Regarding claims 5 and 16, Wu further discloses the slots include a plurality of outer slots (13b-perforations) and a plurality of inner slots (13a-perforations) arranged in concentric circles (Fig. 2A), and the inner slots respectively form a main body and two end portions extending from the main body toward the outside or the inside of the diaphragm (Fig. 2A, each S-shaped inner slot comprises a main body with each end of the slot extending toward the outside of the membrane/diaphragm).
             Regarding claims 7 and 18, Wu further discloses the slots are arranged in concentric circles and respectively form a main body and two end portions extending from the main body toward the outside of the diaphragm (Fig. 2A. each S-shaped inner slot comprises a main body with each end of the slot extending toward the outside border of the membrane/diaphragm).
             Regarding claims 8 and 17, Wu further discloses the slots are arranged in concentric circles and respectively form a main body and two end portions extending from the main body toward the inside of the diaphragm (Fig. 2A, each S-shaped outer slot comprises a main body with each end of the slot extending toward the inside of the membrane/diaphragm).
             Regarding claims 9 and 20, Wu further discloses the slots include a plurality of outer slots and a plurality of inner slots arranged in concentric circles, the outer slots respectively form a first end portion, and the inner slots respectively form a second end portion, wherein the first and second end portions extend in opposite directions (Fig. 2A,  each S-shaped inner slot comprises a main body with each end of the slot extending toward the outside border of the membrane/diaphragm and each S-shaped outer slot comprises a main body with each end of the slot extending toward the inside of the membrane/diaphragm thereby extending in opposite directions.
Allowable Subject Matter
Claims 4, 6, 10, 11, 15, 17, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        20 May 2022